

117 S2109 IS: No Dollars for Dictators Act of 2021
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2109IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit allocations of Special Drawing Rights at the International Monetary Fund for perpetrators of genocide and state sponsors of terrorism without congressional authorization.1.Short titleThis Act may be cited as the No Dollars for Dictators Act of 2021.2.FindingsCongress makes the following findings:(1)The President has agreed to a general allocation of Special Drawing Rights at the International Monetary Fund totaling $650,000,000,000 without consent from Congress.(2)Special Drawing Rights are distributed according to a country’s economic standing in the global economy, allowing the wealthiest countries in the world to receive the most Special Drawing Rights of all members of the International Monetary Fund.(3)The President’s justification for supporting the proposed allocation is to allow low-income countries to exchange their Special Drawing Rights for currency to fund efforts to combat the COVID–19 pandemic.(4)Under the proposed allocation of $650,000,000,000 Special Drawing Rights—(A)Group of Twenty countries, the largest economies in the world, would receive the bulk of the Special Drawing Rights, totaling $426,000,000,000; and(B)only 3 percent, or $21,000,000,000, would be given to the intended recipients, the poorest countries in the world.(5)The President recommends a Special Drawing Rights allocation that sends tens of billions of dollars in aid to dictators, including Xi Jinping, Vladimir Putin, Hassan Rouhani, Bashar al-Assad, and Nicolás Maduro.(6)Under the proposed allocation, the People's Republic of China, a known perpetrator of genocide, stands to receive $22,000,000,000, which is more than the $21,000,000,000 all the poorest countries combined will receive.(7)Countries designated as state sponsors of terrorism would also receive Special Drawing Rights, with $3,500,000,000 going to Iran and $900,000,000 going to Syria.(8)The notion that Special Drawing Rights are a no-cost way to help poor countries procure COVID–19 vaccines is demonstrably false, and further would require the United States to issue debt and pay interest on that debt in order to cover the loans issued through Special Drawing Rights.(9)On March 24, 2021, the Secretary of the Treasury, Janet Yellen, acknowledged that a Special Drawing Rights allocation comes at a cost to the United States taxpayer, as the United States is financially responsible for exchanging United States dollars in return for Special Drawing Rights presented to the United States.(10)It is the duty of Congress to decide how taxpayer dollars are used and whether or not United States dollars should be exchanged for Special Drawing Rights that will be awarded to dictators and countries that actively oppose the national interests of the United States.3.Prohibition on allocations of Special Drawing Rights at International Monetary Fund for perpetrators of genocide and state sponsors of terrorism without congressional authorizationSection 6(b) of the Special Drawing Rights Act (22 U.S.C. 286q(b)) is amended by adding at the end the following:(3)Unless Congress by law authorizes such action, neither the President nor any person or agency shall on behalf of the United States vote to allocate Special Drawing Rights under article XVIII, sections 2 and 3, of the Articles of Agreement of the Fund to a member country of the Fund, if the government of the member country has—(A)committed genocide at any time during the 10-year period ending with the date of the vote; or(B)been determined by the Secretary of State, as of the date of the enactment of the No Dollars for Dictators Act of 2021, to have repeatedly provided support for acts of international terrorism, for purposes of—(i)section 1754(c)(1)(A)(i) of the Export Control Reform Act of 2018 (50 U.S.C. 4813(c)(1)(A)(i)); (ii)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371); (iii)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or(iv)any other provision of law..